DETAILED ACTION
In response to the Amendments filed on May 31, 2022, claims 1, 5, 7, 8, 12, 13, 16, 26, and 27 are amended; claim 9-11 and 24 are cancelled; and claims 30-32 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The replacement abstract filed on May 31, 2022 has been accepted.

Claim Objections
Claims 1-15 and 30-32 are objected to because of the following informalities:  
Claim 1: the recitations of “having lumen” on lines 2-3 and “region, that” on line 21 are suggested to be recited as --having a lumen-- and --region, and such that--, respectively, to avoid any confusion.
Claims 1, 2, 6, 14-17, 25, 28, 29: the recitations of “bending operating device” should be recited as --bending operating part-- to be consistent with the instant disclosure, thereby avoiding any confusion of antecedent in the specification.
Claims 2-15 and 30-32 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a bending operating device that pulls the first operating line and the second operating line such that a bending operation of a distal end part of the medical device body is performed” in claims 1 and 2; 
“a second bending operating device…[that] pulls the third operating line and the fourth operating line such that a second bending operation of the distal end part of the medical device body is performed in a direction different from a direction of the bending of the distal end part of the medical device body in the bending operation” in claims 14 and 15; 
“a bending operating device that performs a bending operation of a distal end part of the medical device body” in claims 16 and 17; and 
“a second bending operating device that pulls the third operating line and the fourth operating line such that a second bending operation of the distal end part of the medical device body is performed in a direction different from a direction of the bending of the distal end part of the medical device body in the bending operation” in claims 28 and 29.
These limitations recite “device” as the generic placeholder with the respective functions of “pulls the first operating line and the second operating line such that a bending operation of a distal end part of the medical device body is performed” in claims 1 and 2; “pulls the third operating line and the fourth operating line such that a second bending operation of the distal end part of the medical device body is performed in a direction different from a direction of the bending of the distal end part of the medical device body in the bending operation” in claims 14 and 15; “performs a bending operation of a distal end part of the medical device body” in claims 16 and 17; and “pulls the third operating line and the fourth operating line such that a second bending operation of the distal end part of the medical device body is performed in a direction different from a direction of the bending of the distal end part of the medical device body in the bending operation” in claims 28 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1 and 2: bending operating part 180 in Fig. 7, see instant [0037]-[0041];
Claims 14 and 15: bending operating part 1280 in Figs. 17, 18, see instant [0064]-[0069];
Claims 16 and 17: bending operating part 280 in Fig. 27, see instant [0082]-[0083]; and
Claims 28 and 29: bending operating part 2280, Figs. 37, 28, see instant [0138]-[0142].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a parallel region” in lines 18-19 and lines 21-22.  It is unclear if these are the same region. However, as best understood for the purpose of continuous examination, both instances of “a parallel region” are interpreted as referring to the same parallel region of the medical device body.  
Additionally, claims 2-15 and 30-32 are rejected for incorporating the above confusion through their respective claim dependencies on claim 1.

Claim 16 recites the limitation “a curved region” in line 20. This recitation lack antecedent basis because it is the first recitation of the limitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring a curved region at the distal end of part as previously recited. Therefore, it is suggested that applicant may consider amending the claim to recite --and the medical device body has a curved region at the distal end part in the axial direction of the medical device body, such that in the curved region--.  
Additionally, claims 17-29 are rejected for incorporating the above confusion through their respective claim dependencies on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1).
Regarding claim 1, Webler teaches a medical device (see FIG. 1, tendon deflection system: 100; see also p. [0002]), comprising:
a medical device body (see FIG. 1, body comprises sections: 102, 104, 106, 108; see also p. [0055]) having an elongated shape (evident from FIG. 1-2) comprises a tube (see FIG. 29-31, catheter shaft: 116) having a lumen (see FIG. 29, center lumen within shaft 116);
a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) comprising a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) that are inserted in the resign tube around the lumen of the tube (116) (evident from FIG. 29-31), in an axial direction of the medical device body (102,104, 106, 108) (evident from FIG. 1-2); and
a bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110) that pulls the first operating line (112a) and the second operating line (112b) such that a bending operation of a distal end part (see FIG. 1, distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) of the medical device body (102, 104, 106, 108) is performed (see p. [0056]),
wherein the medical device body has an intermediate part (see FIG. 1, tendon section: 104) and a proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), such that the first (112a) and second (112b) operating lines extend in parallel in the intermediate and proximal end parts such that the first (112a) and second (112b) operating lines are spaced apart from each other in a circumferential direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1-2 and 29; see also p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116), and the medical device body has the distal end part (see FIG. 1, distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) in the axial direction of the medical device body (102, 104, 106, 108), such that the first (112a) and second (112b) operating lines are gradually curved and approach each other in the circumferential direction toward a distal end side in the distal end part (see FIG. 1, side of section 106 toward section 108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108; the tendons 112 are then joined together by anchoring ring: 122; see FIG. 1 and p. [0060]), and the medical device body has a curved region  (see FIG. 1, section 106)  and a parallel region  (see FIG. 1, section 108),
such that in the curved region, the first (112a) and second (112b) operating lines gradually curve and approach each other in the circumferential direction toward the distal end side (side of section 104 toward section 108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108),  and have a distance smaller than a thickness of the tube at the distal end of the curved region (evident from Fig. 29; operating lines 11a and 112b exist at a distance smaller than the outer wall diameter of tube 116),
that in a parallel region (see FIG. 1, within section 108), the first (112a) and second (112b) operating lines extend in parallel to each other (evident from FIG. 1 and 31, see also p. [0059] discussing first and second operating lines enter into a single tendon sheath 128 in distal end section 108; the first and second operating lines are necessarily parallel if they share a single tendon sheath) between the distal end of the curved region (see FIG. 1, distal end of section 106), and distal ends of the first (112a) and second (112b) operating lines (i.e., in distal section 108, see FIG. 1), and that a distance from a proximal end of the curved region (see FIG. 1, proximal end of section 106 toward section 104) to the distal end of the curved region (see Fig. 1, proximal end of section 106 toward section 108) is longer than a distance of the distal end of the curved region to the distal ends of the first (112a) and second (112b) operating lines in the axial direction of the medical device body ([0089]; i.e., the distance of the length of section 106 is longer than a distance from the distal end of section 106 toward section 108 to the ends of tendons 112 in the shaft design with tendon 112 being severed just distal of section 106).
While Webler discloses a tube (116), Webler does not explicitly disclose: a resin tube.  However, Kanemasa, in the same field of endeavor, teaches a medical instrument capable of enhancing the slidability of an operating wire in a lumen (see Abstract), comprising a resin tube (see FIG. 2, sheath: 16, see p. [0061]) having a lumen (see FIG. 2, main lumen: 20), and a first hollow tube (see FIG. 2, sub-lumen: 30) and a second hollow tube (see FIG. 2, opposite sub-lumen: 30) that are buried in the resin tube (16) (see p. [0034], evident from FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler to incorporate the teachings of Kanemasa by using a tube manufactured with resin material, for the purpose of reducing friction and improving maneuverability of the tube within the patient, since Kanemasa teaches coating the main tube of the medical instrument with a hydrophilic resin material has a lubricating effect on the tube (see p. [0067]).
Regarding claim 2, Webler further discloses wherein the first operating line (112a) and the second operating line (112b) are pulled at a time by an operation on the bending operating device (114, 110) (see p. [0066]).
Regarding claim 3, Webler further discloses wherein distal ends of the first operating line (112a) and the second operating line (112b) are coupled to each other (i.e., via anchoring ring: 122, see FIG. 1 and p. [0060]).
Regarding claim 4, Webler further discloses that at the intermediate part (104) and the proximal end part (102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are disposed at positions that face each other in the circumferential direction of the medical device body (102, 104, 106, 108) (necessarily; see p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116, indicating the first and second operating lines face each other in the circumferential direction of the device body).
Regarding claims 5 and 32, Webler further discloses wherein the medical device body (102, 104, 106, 108) comprises a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) buried in the tube (116) and configured such that the first operating line (112a) and the second operating line (112b) are inserted in the first hollow tube and the second hollow tube, respectively, (see p. [0061]), and that the first hollow tube (118) and the second hollow tube (120) are gradually curved (at an angle 2.theta, see p. [0059]) and approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) toward the distal end side (side of section 104 toward section 108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified device of Webler in view of Kanemasa discloses that the tube being a resin tube and thus, the first and second hollow tubes are buried in the resin tube of Webler in view of Kanemasa.
Regarding claim 7, Webler further discloses wherein the medical device body (102, 104, 106, 108) has a bendable part (i.e., the distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) in which flexibility of the medical device body (102, 104, 106, 108) is locally high in a region between the first operating line (112a) and the second operating line (112b), in the circumferential direction of the distal end part (i.e., the distal end: 126, extending from proximal end of intermediate portion: 106 to distal end of tendon deflection system: 100) of the medical device body (102, 104, 106, 108).

Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to claim 1 above, and further in view of Oakley et al. (US 5413107 A).
Regarding claim 6, Webler in view of Kanemasa discloses the claimed invention substantially as claimed, as set forth above in claim 1, wherein Webler further teaches wherein the bending operating device (114, 110) comprises a rotating member (see FIG. 1, pulley: 114) that is rotatably supported (i.e., via pivot center: 110, see FIG. 1) and is engaged with the first operating line (112a) and the second operating line (112b) (see p. [0056]), and to which a proximal end part of the first operating line (112a) and a proximal end part of the second operating line (112b) are fixed (see p. [0061]). However, Webler in view of Kanemasa does not explicitly disclose: a moving mechanism that moves the rotating member in a pulling direction in which the first operating line and the second operating line are pulled, and an opposite direction opposite to the pulling direction.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract), comprising a moving mechanism (see FIG. 2, control element: 22) that moves a rotating member (see FIG. 2, capstan: 34, see Col. 8, Lines 25-28 discussing control elements and capstans are rotatable) in a pulling direction (see Col. 8, Lines 22-24 discussing the push-pull control arrangement) in which a first operating line (see FIG. 2, one side of tension member pair: 40) and a second operating line (i.e., the other side of tension member pair: 40, not shown but implied in FIG. 3 with two sides of second tension member pair: 38 depicted) are pulled (see Col. 8, Lines 25-29), and an opposite direction opposite to the pulling direction (i.e., via clockwise and counterclockwise rotational directions, see Col. 8, Lines 12-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler in view of Kanemasa to incorporate the teachings of Oakley by attaching a moving mechanism, using connection methods known in the art, to the body of the device and journaled to the rotating member (pulley) of Webler in view of Kanemasa, so that the rotating member can be manipulated by the operator in a pulling direction and/or an opposite direction, for the purpose of greatly simplifying the manipulative motion necessary by a surgeon to perform a desired distal tip deflection of a medical device (see Col. 5, Lines 56-58).
Regarding claim 14, Webler in view of Kanemasa discloses the claimed invention substantially as claimed, as set forth above in claim 1, wherein Webler further discloses a first bending operating device (see FIG. 1, comprising pulley: 114 and pivot center: 110), wherein a plurality of operating lines (see FIG. 1, tendon: 112, comprised of sections 112a, 112b; see also p. [0055]) comprises a first operating line (see FIG. 1, tendon section: 112a) and a second operating line (see FIG. 1, tendon section: 112b) that are inserted in an axial direction of the medical device body (102,104, 106, 108) (evident from FIG. 1-2), the first bending operating device (114, 110) pulls the first operating line (112a) and the second operating line (112b) such that a first bending operation of the distal end part (see FIG. 1, distal end: 126) of the medical device body (102,104, 106, 108) is performed in a direction (see p. [0056]), and at the intermediate part (see FIG. 1, tendon section: 104) and the proximal end part (see FIG. 1, tendon section: 102) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) extend in parallel such that the first operating line (112a) and the second operating line (112b) are spaced apart from each other in a circumferential direction of the medical device body (102, 104, 106, 108) (evident from FIG. 1-2 and 29; see also p. [0058] discussing tendon sheaths 118, 120, containing tendons 112a, 112b, are positioned 180° apart on the outer diameter of shaft 116), and at the distal end part (126) in the axial direction of the medical device body (102, 104, 106, 108), the first operating line (112a) and the second operating line (112b) are gradually curved and joined together such that the first operating line (112a) and the second operating line (112b) approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) toward a distal end side and joined together (see FIG. 1, section 108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108; the tendons 112 are then joined together by anchoring ring: 122; see FIG. 1 and p. [0060]).
However, Webler in view of Kanemasa does not explicitly disclose: a second bending operating device or third and fourth operating lines that perform the above-mentioned limitations, or a second bending operation of the distal end part of the medical device body that is performed in a direction different from a bending direction of the distal end part of the medical device body in the first bending operation.
Oakley, in a similar field of endeavor, teaches a medical device (i.e., an articulated ultrasonic probe for endoscopic examination, see Abstract) comprising a first bending operating device (see FIG. 2, control element: 22) and a second bending operating device (see FIG. 2, control element: 23), wherein a plurality of operating lines comprises a first, second, third, and fourth operating line (see FIG. 2-4, tension members 38 and 40 loop around control elements 23 and 22, respectively, see Page 8, Lines 18-25, creating four separate strands and distal ends of the tension members, as shown in FIG. 4) that are inserted in the axial direction of the medical device body (as shown in FIG. 4).  Oakley teaches at least one control element for controlling the articulation of an articulated section (16) of the probe; however, Oakley further teaches two control elements can be provided for separately controlling articulation of the probe in orthogonal planes (see Col. 7, Lines 12-17).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Webler in view of Kanemasa to incorporate the teachings of Oakley by duplicating the first bending operating device and the first and second operating lines taught by Webler, thereby creating a second bending operating device used in conjunction with third and fourth operating lines to move the distal end part of the medical device body in a direction opposite the direction of the first bending operation, i.e., in the opposite / “orthogonal” plane, for the purpose of separately controlling the bending operation of the medical device in orthogonal planes, thereby improving the maneuverability of the medical device and greatly simplifying the manipulative motion necessary by the operator (see Oakley, Col. 5, Lines 56-58).
Regarding claim 15, when modified according to the teachings of Oakley (see claim 14 above), the modified device of Webler in view of Kanemasa and Oakley discloses wherein the third operating line and the fourth operating line (akin to first operating line: 112a and second operating line: 112b, respectively) are pulled at a time by an operation on the second bending operating device (akin to first bending operating device: 114, 110) (see p. [0066]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to claim 7 above, and further in view of Spivey et al. (US 20080312506 A1).
Regarding claim 8, Webler in view of Kanemasa discloses the claimed invention substantially as claimed, as set forth above in claim 7 but does not explicitly disclose: the easily bendable part comprises a notched part formed on an outer surface side of the medical device body. Spivey, in a similar field of endeavor, teaches a medical device (see FIG. 1, device: 10; i.e., an endoscopic device comprising a tensioning element and a flexible shaft, see Abstract) that has an easily bendable part (see FIG. 2A, flexible distal portion: 13) in which flexibility of the medical device body (see FIG. 2A, shaft: 12) is locally high (“the distal portion 13 has a region of greater flexibility as compared to the remainder of the shaft 12,” see p. [0036]) in a region between a first operating line and a second operating line (see FIG. 2A, one or more tensioning elements: 29, 31) in a circumferential direction of a distal end part (i.e., distal portion: 13) of the medical device body (12) (see FIG. 2A and p. [0037]).  Spivey further teaches the easily bendable part (13) comprises a notched part (see FIG. 2A, slits: 32) formed on an outer surface side of the medical device body (12) (evident from FIG. 2A, slits 32 are formed along the outer surface of the distal portion 13 of the shaft 12; see also p. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler in view of Kanemasa to incorporate the teachings of Spivey by including an easily bendable part (taught by Spivey) to the medical device body (taught by Webler), wherein the easily bendable part comprises a notched part formed on an outer surface side of the medical device body, for the purpose of allowing the distal, elongate end of the medical device to easily flex and navigate through tortuous lumens within the patient’s body in order to treat target tissues (see Spivey p. [0003] and p. [0005]). 

Claims 12-13 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (US 20040059288 A1) in view of Kanemasa (US 20150202409 A1), as applied to respective claims 1 and 3 above, and further in view of Bolduc (US 20060100640 A1).
Regarding claims 12 and 30, Webler in view of Kanemasa discloses the claimed invention substantially as claimed, as set forth above in respective claims 1 and 3, wherein Webler further discloses comprising: an annular member (see FIG. 1 and 31, single tendon sheath: 128) buried in the resin tube (116; resin tube acquired from Kanemasa combination, see claim 9 above) at a distal end part of the curved region (i.e. section 108, see FIG. 1 and 31), wherein the annular member (128) has an external diameter smaller than the thickness of the resin tube (116) (evident from FIG. 31), and the first operating line (112a) and the second operating line (112b) are inserted through the annular member (128) (see p. [0059]). 
However, Webler in view of Kanemasa does not explicitly disclose: the annular member has a rigidity higher than a rigidity of the resin tube.  Bolduc, in a similar field of endeavor, teaches a medical device (i.e., a guide device, see Abstract) comprising an annular member (see FIG. 6B, tip reinforcing element: 40) buried in a resin tube (see FIG. 6B, cover: 42) at a distal end part of a curved region (see FIG. 6D-6E, tip reinforcing element: 40 is located near distal opening: 22 at the distal end part of the curved region of the guide tube: 12), wherein the annular member (40) has a rigidity higher than a rigidity of the resin tube (42) (necessarily, as Bolduc teaches the tip reinforcing element 40 serves to resist collapse or distortion of the main lumen during deflection as a result of pulling on the deflecting component 30, see p. [0053]; see also p. [0054] discussing tip reinforcing element 40 comprises a metallic ring, and p. [0056] discussing cover 42 is made of a polymer material, with its softest portion located at the distal portion of the guide tube—it is well known in the art that metals are generally more rigid than polymers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Webler in view of Kanemasa to incorporate the teachings of Bolduc by composing the annular member of Webler with a material more rigid than the resin tube within which is it buried, for the purpose of preventing / resisting collapse or distortion of the tube during deflection (see Bolduc p. [0053]).
Regarding claims 13 and 31, the combined device of Webler, Kanemasa, and Bolduc teaches the medical device (100) according to respective claims 12 and 30, wherein the medical device body (102, 104, 106, 108) comprises a first hollow tube (see FIG. 29, tendon sheath: 118) and a second hollow tube (see FIG. 29, tendon sheath: 120) that are buried in the resin tube (116; resin tube acquired from Kanemasa combination, see claim 9 above) and allows the first operating line (112a) and the second operating line (112b) to be respectively inserted therethrough (see p. [0061]), the first hollow tube (118) and the second hollow tube (120) are inserted through the annular member (128) (see p. [0059]), and in the curved region (i.e., section 106, see FIG. 1 and 31), the first hollow tube (118) and the second hollow tube (120) are gradually curved (at an angle 2.theta, see p. [0059]) such that the first hollow tube (118) and the second hollow tube (120) approach each other in the circumferential direction of the medical device body (102, 104, 106, 108) toward the distal end side (108) (evident from FIG. 1-2 and 30-31; see also p. [0059-0060] discussing tendon sheaths 118, 120 move together on the outer diameter of shaft 116 toward each other, such that ends of tendon 112 enter into a single tendon sheath 128 in section 108).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9-13 of copending Application No. 16/624,604.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims require a medical device body having an elongated shape and comprising a resin tube having a lumen; a plurality of operating lines comprising a first operating line and a second operating line that are inserted in the resin tube around the lumen of the resin tube in an axial direction of the medical device body; and a bending operating device that pulls the first operating line and the second operating line such that a bending operation of a distal end part of the medical device body is performed, wherein the medical device body has an intermediate part and a proximal end part, and the distal end part in the axial direction of the medical device body and further comprising a curved region and a parallel region with the relationships of the first and second operating lines and spatial relationship of the respective regions and parts as required by the instant claims. Therefore, it is clear that all of the limitations of the instant claims are found in the copending claims. The differences between the instant claims and the copending claims lies in the fact that the copending claims include more elements and are thus more specific. Thus, the invention of the copending claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the copending claims, they are not patentably distinct from the copending claims.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 16-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record does not singly or in combination disclose the specifics of the newly added limitation as interpreted above. Specifically, while Webler discloses an embodiment comprises a curved region where the first and second hollow tubes gradually curved and approach each other in the circumferential direction toward a distal end side (Fig. 32), Webler does not explicitly disclose that in the curved region, distal ends of the first and second hollow tubes are terminated and spaced apart from each other in the circumferential direction, see also applicant’s arguments on pgs. 17-18 for additional details.

Response to Arguments
With respect to the previous objection to the specification, the replacement abstract has been accepted.

With respect to the previous 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims while sufficient to clarifying the previously noted confusion also introduces additional confusion and informalities to the claims, see above objections and rejections for details. 

Applicant's arguments filed May 31, 2022 with regards to claim 1  on pgs. 15-16 have been fully considered but they are not persuasive. In particular, it is noted that Weber discloses that in some embodiments it is more advantageous to sever the ends of tendon 112 just distal the section 106 ([0089]). Therefore, it is still the examiner’s position that Webler discloses the amended limitation of “wherein the distance from a proximal end of the curved region to the distal end of the curved region being longer than a distance from the distal end of the curved region to the distal ends of the first and second operating lines in the axial direction of the medical device body” wherein Webler in view of Kanemasa discloses the amended claim 1.

Applicant's arguments filed May 31, 2022 with regards to amended claim 16 on pgs. 17-18 have been fully considered and are persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783